Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-6 Filed: 01/18/19 Page: 1 of 4 PAGEID #: 7158




                             APPENDIX F
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-6 Filed: 01/18/19 Page: 2 of 4 PAGEID #: 7159



                                          Appendix F
                                IN THE UNITED STATES DISTRICT
                              COURT FOR THE SOUTHERN DISTRICT
                                  OF OHIO WESTERN DIVISION


     Ohio A. Philip Randolph Institute, et al.,               Case No.: 1:18-cv-00357-TSB

                             Plaintiffs,                      Judge Timothy S. Black
                                                              Judge Karen Nelson Moore
                     vs.                                      Judge Michael H. Watson
     Ryan Smith, Speaker of the Ohio House of                 Magistrate Judge Karen L. Litkovitz
     Representatives, et al.,

                             Defendants.


                           INTERVENORS’ INITIAL WITNESS LIST

            Pursuant to the Court’s Standing Order regarding Cincinnati Civil Procedures, Intervenors

    identify the following witnesses who they may call to testify live at the trial in this matter:

            (1)     The Honorable John Boehner
                    c/o Squire Patton Boggs
                    201 E. Fourth Street, Suite 1900
                    Cincinnati, OH 45202

            Mr. Boehner was the U.S. representative for Ohio’s 8th congressional district from 1991

    to 2015 and served as the Speaker of the U.S. House of Representatives from 2011 to 2015. Mr.

    Boehner may be called to testify regarding the 2011 Ohio congressional redistricting process and

    his involvement regarding the same.

            (2)     Thomas Brunell
                    The University of Texas at Dallas
                    800 W. Campbell Road
                    Richardson, TX 75080

          Dr. Brunell is a Professor of Political Science at the University of Texas at Dallas. He will

   provide expert testimony as disclosed in his report.

          Intervenors reserve the right to make use of and/or compel testimony from any of the

   individuals listed in Plaintiffs’ or Defendants’ initial witness lists. Intervenors reserve the right, to
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-6 Filed: 01/18/19 Page: 3 of 4 PAGEID #: 7160



   the fullest extent permitted under the Federal Rules of Civil Procedure and the orders of this Court,

   to supplement this list.


    Dated: January 18, 2019                            Respectfully submitted,

                                                       BAKERHOSTETLER LLP

                                                       /s/ Patrick T. Lewis
                                                       Patrick T. Lewis (0078314)
                                                       Trial Attorney
                                                       Email: plewis@bakerlaw.com
                                                       127 Public Square, Suite 2000
                                                       Cleveland, OH 44114-1214
                                                       (216) 621-0200 / Fax (216) 696-0740

                                                       Robert J. Tucker (0082205)
                                                       Email: rtucker@bakerlaw.com
                                                       200 Civic Center Drive, Suite 1200
                                                       Columbus, OH 43215-4138
                                                       (614) 228-1541 / Fax (614) 462-2616

                                                       Katherine L. McKnight(*)
                                                       Email: kmcknight@bakerlaw.com
                                                       Richard B. Raile(*)
                                                       Email: rraile@bakerlaw.com
                                                       Washington Square, Suite 1100
                                                       1050 Connecticut Avenue, N.W.
                                                       Washington, DC 20036-5403
                                                       (202) 861-1500 / Fax (202) 861-1783
                                                       (*) admitted pro hac vice

                                                       Counsel for Intervenors
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-6 Filed: 01/18/19 Page: 4 of 4 PAGEID #: 7161
